I115th CONGRESS1st SessionH. R. 392IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Chaffetz (for himself, Mr. Bishop of Michigan, Mr. Cohen, Mrs. Comstock, Mr. Connolly, Mr. Courtney, Mr. Cummings, Mr. Deutch, Mr. Farenthold, Ms. Kelly of Illinois, Mr. Langevin, Mrs. Love, Ms. Meng, Mr. O'Rourke, Mr. Paulsen, Mr. Pearce, Mr. Quigley, Mr. Ryan of Ohio, Ms. Slaughter, Ms. Stefanik, Mr. Stewart, Mr. Swalwell of California, Mr. Takano, Mrs. Wagner, Mr. Walz, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to eliminate the per-country numerical limitation for employment-based immigrants, to increase the per-country numerical limitation for family-sponsored immigrants, and for other purposes. 
1.Short titleThis Act may be cited as the Fairness for High-Skilled Immigrants Act of 2017. 2.Numerical limitation to any single foreign state (a)In generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended— 
(1)in the paragraph heading, by striking and employment-based; (2)by striking (3), (4), and (5), and inserting (3) and (4),; 
(3)by striking subsections (a) and (b) of section 203 and inserting section 203(a); (4)by striking 7 and inserting 15; and 
(5)by striking such subsections and inserting such section. (b)Conforming amendmentsSection 202 of the Immigration and Nationality Act (8 U.S.C. 1152) is amended— 
(1)in subsection (a)(3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); (2)by striking subsection (a)(5); and 
(3)by amending subsection (e) to read as follows:  (e)Special rules for countries at ceilingIf it is determined that the total number of immigrant visas made available under section 203(a) to natives of any single foreign state or dependent area will exceed the numerical limitation specified in subsection (a)(2) in any fiscal year, in determining the allotment of immigrant visa numbers to natives under section 203(a), visa numbers with respect to natives of that state or area shall be allocated (to the extent practicable and otherwise consistent with this section and section 203) in a manner so that, except as provided in subsection (a)(4), the proportion of the visa numbers made available under each of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the total number of visas made available under the respective paragraph to the total number of visas made available under section 203(a).. 
(c)Country-Specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended— (1)in subsection (a), by striking subsection (e)) and inserting subsection (d)); and 
(2)by striking subsection (d) and redesignating subsection (e) as subsection (d). (d)Effective dateThe amendments made by this section shall take effect as if enacted on September 30, 2016, and shall apply to fiscal years beginning with fiscal year 2017. 
(e)Transition rules for employment-Based immigrants 
(1)In generalSubject to the succeeding paragraphs of this subsection and notwithstanding title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.), the following rules shall apply: (A)For fiscal year 2017, 15 percent of the immigrant visas made available under each of paragraphs (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2011 under such paragraphs. 
(B)For fiscal year 2018, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2012 under such paragraphs. (C)For fiscal year 2019, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2015 under such paragraphs. 
(2)Per-country levels 
(A)Reserved visasWith respect to the visas reserved under each of subparagraphs (A) through (C) of paragraph (1), the number of such visas made available to natives of any single foreign state or dependent area in the appropriate fiscal year may not exceed 25 percent (in the case of a single foreign state) or 2 percent (in the case of a dependent area) of the total number of such visas. (B)Unreserved visasWith respect to the immigrant visas made available under each of paragraphs (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) and not reserved under paragraph (1), for each of fiscal years 2015, 2016, and 2017, not more than 85 percent shall be allotted to immigrants who are natives of any single foreign state. 
(3)Special rule to prevent unused visasIf, with respect to fiscal year 2015, 2016, or 2017, the operation of paragraphs (1) and (2) of this subsection would prevent the total number of immigrant visas made available under paragraph (2) or (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) from being issued, such visas may be issued during the remainder of such fiscal year without regard to paragraphs (1) and (2) of this subsection. (4)Rules for chargeabilitySection 202(b) of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to which an alien is chargeable for purposes of this subsection. 
